Mr. Presiding Justice Shepard delivered the opinion op the Court. This cause was before us upon appeal once before, and our opinion reversing the then judgment against the present appellee, is reported in 50 Ill. App. 513. The case having-been again tried upon evidence in no wise essentially differing from that heard upon the former trial, the trial court, in conformity with our holding that there could be no recovery upon the evidence and under the law, instructed the jury to find the defendant, appellee, not guilty, and a verdict and judgment went accordingly. Our former opinion and judgment constitute the law of the case for this court, and the judgment is affirmed.